Citation Nr: 9931570	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service from November 1950 
to October 1952 and from April 1953 to December 1955.  He 
died in February 1997.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action by the RO 
which denied service connection for the cause of the 
veteran's death.  

This is a case which was processed by the RO as a claim for 
service connection for the cause of the veteran's death, 
despite the absence of any contention from the appellant or 
her representative concerning the onset of the fatal diseases 
during service or within the first post service year, and the 
existence of numerous contentions which raised the issue 
stated on the title page of this decision.  In view of the 
fact that the Board's decision on the correct issue will not 
result in prejudice to the appellant, the Board will proceed 
with a decision on the issue of entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  The veteran died in February 1997 due to coronary artery 
disease and diabetes mellitus.  

2.  During hospitalization by the VA from July to December 
1989 the veteran underwent coronary artery bypass surgery.  

3.  Complications of the VA coronary artery bypass surgery 
resulted in an increase in severity of the diseases which 
caused the veteran's death.  


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is warranted 
on the basis of surgical aggravation of the diseases which 
caused the veteran's death.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For background purposes it is noted that the RO ascertained 
in May 1998 that any existing service medical records were 
destroyed in a fire at the National Personnel Records Center 
in July 1973.  

Initially, the Board notes that the claim for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  No 
further assistance to the appellant is required to satisfy 
the duty to assist her in regard to this claim.  

The veteran's death certificate states that he died on 
February [redacted], 1997, at the age of 68 from coronary artery 
disease and adult onset insulin dependent diabetes mellitus.  
An autopsy was not performed.  The terminal hospitalization 
clinical records covering the veteran's hospitalization at 
the VAMC in White River Junction, Vermont from February 16, 
1997 to the date of his death support the determination 
reflected on the death certificate, as to the diseases 
causing death.  (The Board would not rely on these hospital 
clinical records if the decision in this case was not 
favorable to the appellant, because they are stamped and 
certified as unofficial work copies).  

At the time of his death, the veteran had an award of 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for injury to Muscle Group XIX, severe, 
status post multiple incisional hernia repairs with skin 
graft, evaluated as 50 percent disabling; compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
injury to Muscle Group XXI, status post resection of the 
sternum and history of osteomyelitis, evaluated as 20 percent 
disabling; and compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of third 
degree burn scars of the abdomen, evaluated as 20 percent 
disabling.  The veteran was also in receipt of a total rating 
for compensation purposes based on individual unemployability 
since June 1992.  

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have sustained an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides in pertinent part that, in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability results 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b),(c)(1).  38 C.F.R. § 3.358(c)(3) (1999) provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

The appellant contends, essentially that inadequate medical 
care on the part of the VA was a contributing factor in the 
veteran's death.  In particular, she asserts, that poor 
medical practice on the part of the VA during a 
hospitalization at the VA Medical Center in West Roxbury, 
Massachusetts from July to December 1989, resulted in or 
contributed to the development of the diabetes which 
contributed to the veteran's death.  She also asserts that 
further poor medical care on the part of the VA during 
hospitalizations at the VA Medical Center in White River 
Junction, Vermont, also contributed to the veteran's death.  
These hospitalizations occurred during October and November 
1996, late January to early February 1997, and later in 
February 1997.  

The claims folder contains a summary of the veteran's 
hospitalization at the VA Medical Center in West Roxbury, 
Massachusetts from July to December 1989.  He was transferred 
to the White River Junction, Vermont VAMC on December 18, 
1989 and discharged from that facility on December 22, 1989.  
His hospital admission in July 1989 was for the treatment of 
coronary artery disease.  Following coronary artery bypass 
surgery in July 1989, the veteran developed severe sternal 
wound infections giving rise to award of the various section 
1151 benefits noted above.  Additionally, postoperative 
complications included respiratory insufficiency secondary to 
adult respiratory distress syndrome, congestive heart 
failure, multiple pneumonias, sinus bradycardia, and a third 
degree heart block necessitating the placement of a permanent 
pace maker.  The conclusion to be drawn from all of this is 
that complications of this VA performed surgery aggravated 
the pre existing coronary artery disease.  

Further, during the above noted VA hospitalization in 1989, 
diabetes mellitus became clinically manifest.  In February 
1995 a VA endocrinologist stated that the VA cardiac surgery 
in 1989 did not cause the veteran's diabetes mellitus.  
However, he concluded that the diabetes became apparent at 
that time secondary to the stresses the veteran was 
undergoing.  Where VA surgery serves to unmask an existing 
diabetes mellitus and the diabetes mellitus thereafter 
remains clinically manifest and requires treatment, it may be 
said that the diabetes mellitus was aggravated by surgery.  

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 is established on the basis of VA surgery in 
1989 aggravating the diseases which caused the veteran's 
death.  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

